Mr. Chief Justice ShepaRD and Mr. Justice Dueel
filed the following opinion:
We concur in reversing the judgment in this case for error in • the charge of the court, because of its failure to define with necessary particularity the duties and obligations of a common ■carrier to its passengers. We do not concur in the opinion that the declarations of the plaintiff’s brother, made immediately after the accident, were admissible as part of the res gesice. He was no more a party to the actual occurrence than were other passengers on the same car, and the fact that he happened to be the brother of the plaintiff does not differentiate him from other passengers. His declaration was not an involuntary exclamation made during the occurrence. It was an expression of ■opinion relating to a past occurrence, and not, therefore, what is called part of the res gestee, although made within a few moments thereafter.
We think it falls within the principle controlling the ease of Metropolitan R. Co. v. Collins, 1 App. D. C. 383, 390. The judgment in that case was reversed because the plaintiff was permitted to introduce the declaration of the transfer agent or car starter, who stood nearby in performance of his duty, and immediately after the accident made the declaration that the conductor had started the car prematurely and without his authority.
Referring thereto, the court said: “The transfer agent, as to this transaction, occupied to the defendant the relation of any other bystander. Declarations of bystanders, though made amid all the excitement of the moment, have not been held competent in any case similar to this that has come under our observation. It has no element in common with those cases, where, as in riots, unlawful assemblies, and conspiracies for such purposes, the cries of the mob or crowd have been held competent as illustrating the motives and explaining the probable purposes of *119their leaders and inciters, as in Lord George Gordon’s Case, and perhaps others.”
We are not prepared to say that there may not be instances in which the immediate exclamations of bystanders, or remarks addressed to an actor in an occurrence, while it is pending, are admissible as part of the res gesteej but the declarations in this case are not of a like character. See also Lane v. Bryant, 9 Gray, 245, 247, 69 Am. Dec. 282.
The ease at bar is quite different from that of Washington & G. R. Co. v. McLane, 11 App. D. C. 220, where the declarations of the injured and dying child were made to his mother at the place of, and immediately after the receipt of, the injury. In such cases as that the rule of admission has been extended with very great liberality.
We do not regard the case of Coll v. Easton Transit Co. 180 Pa. 618, 37 Atl. 89, so strongly relied on, as in point. In that case, apparently, the plaintiff’s husband, finding himself in a place of danger on a narrow path, and fearing that he would beer ushed between the projecting side of the car and the guard rail, attempted to reach a place of safety by crossing the road, and in so doing tripped and fell across the track, and was run over. Dalton, a line man standing by the motorman, saw him fall, and sprang from the car and ran to assist him. The court said: “If Dalton saw the man when he fell, the motorman, who was standing on the same platform, and whose duty it was to look ahead, saw him, or should have seen him, when he was 80 feet away, and he should have attempted to stop the car a1 once. The car was running only half as fast as Dalton ran, and its speed was not checked until it had run 80 feet. Whether these inferences could properly be drawn was a question for the jury.”
The declaration of Dalton, made immediately after the accident and before the man had been lifted from the tracks, to the effect that he had run ahead to pull him off the track, and did not have time to do it, was held to be competent evidence. The declaration of the motorman, made two minifies after the accident, to the effect that he did not stop the car because he thought that Dalton would have time to pull the man from the *120track before the car reached him, was also held admissible. These declarations accompanied, were related to, and explanatory of the acts of the parties making them, and not of the acts of the injured person. Their actions were a part of the case from which the jury were to determine the negligence of the motorman, and not the contributory negligence, or recklessness, of the injured person. Having held that the jury might infer negligence of the motorman from the acts of Dalton and himself, the court was of the opinion that their declarations, explanatory of their own acts, were made so soon thereafter as to be admissible as part of the res gestee. Had their declarations related to the acts of the injured man, a very different question would have been presented.
In this case, the plaintiff’s brother would have been a competent witness to the facts observed by him. The fact that he died before trial furnishes no reason for admitting his declarations.
For want of time, we refrain from further discussion of the question, and refer to the opinion in Metropolitan R. Co. v. Collins, 1 App. D. C. 383, 390, where many cases are reviewed.
We are of the' opinion that the court erred in permitting the introduction of the evidence, and that the case must be reversed therefor also.